Fourth Court of Appeals
                                       San Antonio, Texas
                                            January 18, 2019

                                          No. 04-18-00715-CV

                                         Kenneth J. THOMAS,
                                              Appellant

                                                    v.

                                      ARRIBA APARTMENTS,
                                            Appellee

                     From the County Court At Law No. 10, Bexar County, Texas
                                  Trial Court No. 2018CV04988
                              Honorable Karen Crouch, Judge Presiding

                                             ORDER
Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

       The clerk of this court received appellant’s brief on January 14, 2019. The brief does not
comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1.
Specifically, the brief violates Texas Rule of Appellate Procedure 38.1 in that it does not contain:

           (1) a proper identity of parties and counsel;
           (2) a proper table of contents;
           (3) a proper table of authorities;
           (4) a brief statement of the issues presented, setting out what errors were allegedly
           committed by the trial court;
           (5) a statement of facts with record references;
           (6) proper legal argument with appropriate citation to authorities and the appellate
           record; and
           (7) a proper appendix because it fails to contain a copy of the judgment appealed.

See id. R. 38.1(a) (requiring a complete list of all parties to judgment); 38.1(b) (requiring a table
of contents with references to the pages of the brief); 38.1(c) (requiring an index of authorities
indicating the pages of the brief where the authorities are cited); 38.1(g) (requiring a statement of
facts with record references); 38.1(i) (requiring a clear and concise argument with appropriate
citations to authorities and the record); and 38.1(k) (requiring an appendix containing a copy of
the judgment or other appealable order).

        Additionally, the appellate rules require that any document presented for filing in the
appellate court contain proof of service in the form of either an acknowledgment of service by
the person served, or a certificate of service establishing the document has been served on all
parties to the proceeding or their attorneys if they are represented by counsel. See id. R. 9.5(a),
(d). Here, the brief does not contain proof of service. See id. R. 9.5(d).

        Although substantial compliance with Rule 38.1 is generally sufficient, we may order a
party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38.1. See id. R.
38.9(a). We conclude that the defects described above constitute flagrant violations of Rule 38.1
and Rule 9.5(a) and (d).

      Accordingly, we ORDER appellant’s brief stricken and ORDER appellant to file an
amended brief in this court on or before February 22, 2019.

         Any amended brief filed by appellant must correct the violations listed above and fully
comply with Rule 38.1 and Rule 9.5(a) and (d) of the Texas Rules of Appellate Procedure. If the
amended brief does not comply with this order, we “may strike the brief, prohibit appellant from
filing another, and proceed as if had failed to file a brief.” See id. R. 38.9(a); see also id. R.
38.8(a) (authorizing this court to dismiss appeal if appellant fails to timely file a brief). Even if
we do not strike the brief and prohibit appellant from filing another brief, we may find that any
issues raised by appellant are waived due to inadequate briefing and overrule those issues. See,
e.g., Marin Real Estate Partners v. Vogt, 373 S.W.3d 57, 75 (Tex. App.—San Antonio 2011, no
pet.).

         We recognize that appellant represents himself on appeal. However, the law is clear that
pro se litigants are held to the same standards as licensed attorneys and must comply with all
applicable rules of procedure, including the rules governing appellate briefs. Valadez v. Avitia,
238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). A pro se litigant is required to
properly present his case on appeal just as he is required to properly present his case to the trial
court. Id. Accordingly, we will not apply different standards merely because an appeal is brought
by a litigant acting without advice of counsel. Id.

        If appellant timely files a brief that complies with this order, the appellee’s brief will be
due thirty days after appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).


                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court